Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 27 July 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas



Amsterdam 27 July 1789

Presuming It will be highly agreeable to Your Excellency previous to your Departure for America, to discharge the Arrears due to Foreign Officers, and receive the ƒ30,000 for the purpose of a certain Act of Congress of the 18th July last, as well as to have the Medals compleated, We have the pleasure to acquaint Your Excellency that the Funds, for effecting those three Objects of the List of Claims against the United-States are at Your Excellency’s Disposal! We therefore request to be informed, when Your Excellency will have to pay these Sums, that We may remit Your Excellency the necessary Monies, in the manner and at the times  most beneficial to the United States.—We are respectfully Your Excellency’s Most obedient and very humble servs.,

Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard

